Opinion by
Cline, J.
The merchandise was entered and appraised at values which included a 42 percent discount. An appeal for reappraisement was taken and it was held that the discount was not freely offered to all purchasers and that the dutiable values were those stated in the shipper’s price lists, without any discount. (United States v. Ignacio E. Lozano, 17 Cust. Ct. 279, Reap. Dec. 6316.) At the trial the accountant-auditor of Librería Lozano testified that at the time of purchase the firm had just started to import this type of merchandise; that a 12 percent discount was given Mr. Lozano to compensate him for his effort in introducing the product and advertising it through the newspapers; that he thought the shipper had some agents in other territories and that anyone under the same circumstances as his firm would receive the same discount; and that he gave all the information he had to the customs officials through the broker before entry. The customs broker testified that he went into the question of the 12 percent discount very thoroughly, as to why it was given and as to whether it was a freely offered discount; that he had the impression that the shipper was giving this discount to others in other territories; and that subsequent entries were amended because he found out through the appraiser that the discount was not freely offered. On the record presented the court found that the petitioners acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.